United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2704
                        ___________________________

                                   Lance LaFevers

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

     Kilolo Kijakazi, Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                             Submitted: March 2, 2022
                               Filed: March 9, 2022
                                   [Unpublished]
                                  ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Lance LaFevers appeals the district court’s1 order affirming the denial of
disability insurance benefits. We conclude that the Commissioner’s decision is

      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
supported by substantial evidence in the record as a whole. See Kraus v. Saul, 988
F.3d 1019, 1023-24 (8th Cir. 2021) (standard of review). Specifically, the
administrative law judge (ALJ) properly considered the opinion of LaFevers’s
treating physician, and LaFevers’s subjective complaints. See Anderson v. Astrue,
696 F.3d 790, 794 (8th Cir. 2012) (ALJ properly discounted physician’s conclusory,
checkbox opinion, as it set forth significant limitations that were not reflected in
medical records and that were inconsistent with claimant’s daily activities); Tellez v.
Barnhart, 403 F.3d 953, 957 (8th Cir. 2005) (ALJ properly found claimant’s daily
activities, including caring for special needs child, cooking, doing housework, and
paying bills, were inconsistent with alleged disability). Further, the evidence
supported the ALJ’s determination of LaFevers’s residual functional capacity (RFC),
see Despain v. Berryhill, 926 F.3d 1024, 1028-29 (8th Cir. 2019) (substantial
evidence supported RFC finding based on treating and other providers’ notes, state
agency consultants’ opinions, and claimant’s treatment and daily activities); Wildman
v. Astrue, 596 F.3d 959, 969 (8th Cir. 2010) (ALJ did not err by declining to include
in RFC limitations based on claimant’s allegations that he found not credible, or
limitations from physicians’ opinions he properly disregarded); and the ALJ’s
determination that LaFevers did not have a medically determinable impairment
affecting his hands, see 20 C.F.R. § 404.1521 (impairment must be established by
objective medical evidence from acceptable medical source).

      The judgment is affirmed.
                     ______________________________




                                         -2-